EXHIBIT 10.1

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made as of the 15th day of
October 2007, by and between the Oleksiewicz Family Trust (the “Seller”), and
CLX Investment Company, Inc., a Colorado corporation (the "Buyer").




RECITAL

The Seller desires to sell to Purchaser, and Purchaser desires to purchase and
acquire from the Seller, an aggregate of 1,250,000 shares of Common Stock of
Zonda Incorporated, a Nevada Corporation (the “Stock”) under the terms and
provisions set forth in this Agreement.




AGREEMENT

NOW, THEREFORE, in accordance with the foregoing recital, and AS CONSIDERATION
FOR the mutual covenants and agreements contained herein and for other good and
valuable consideration the receipt and sufficiency of which hereby are
acknowledged, the Seller and Purchaser hereby agree as follows:




1.

Authorization of Sale of Common Stock.  The Seller has authorized the sale to
Purchaser of 1,250,000 shares of Zonda Incorporated Common Stock to be
"restricted securities" for the purposes of Rule 144 promulgated under the
Securities Act (collectively the "Shares"), for a total purchase price of ten
million (10,000,000) shares of CLX Investment Company, Inc. common stock (the
"Purchase Consideration").




2.

Closing of Purchase and Sale of the Shares.  Under the terms and provisions set
forth in this Agreement, the Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase and acquire from the Seller, the Shares in
exchange for the Purchase Consideration.  At the Closing, upon the Seller's
receipt of the Purchase Consideration, the Seller shall issue and deliver to
Purchaser one or more stock certificates evidencing Purchaser's ownership of the
Shares.




3.

Representations and Warranties of the Seller to Purchaser.  On the date of this
Agreement and on the Closing Date, the Seller hereby represents and warrants to
Purchaser all of the following:




3.1

Corporate Power; Corporate Authority.  The Seller has all requisite corporate
power to enter into this Agreement and to perform all obligations under this
Agreement.  The execution and delivery of this Agreement and the performance of
all obligations of the Seller under this Agreement have been duly authorized by
all necessary corporate action.




3.2

Valid Issuance of the Shares.  The Shares, when sold and delivered in accordance
with the terms and provisions of this Agreement for the consideration expressed
in this Agreement, will be duly and validly issued, fully-paid and
non-assessable and, based in part on the representations and warranties of
Purchaser set forth in this Agreement, will be issued in compliance with all
applicable federal and state securities laws.




3.3

Enforceability.  This Agreement is a valid and binding obligation of the Seller,
enforceable in accordance with its terms, except as such terms may be limited or
otherwise affected by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors' rights generally, and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.




1

--------------------------------------------------------------------------------




3.4

No Conflicts.  The execution, delivery and performance of this Agreement will
not conflict with or result in the breach of the Articles of Incorporation or
the Bylaws of the Seller, any decree or order of any court or administrative or
governmental body or any material agreement, document, indenture or other
instrument to which the Seller is a party or by which the Seller is bound.




3.5

Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Seller is required in connection with the consummation of the transactions
contemplated by this Agreement and will be deemed to be a tax deferred exchange
until such time as said shares are sold by Seller to a third party.




4.

Securities Laws.  Purchaser hereby acknowledges, represents and warrants to the
Seller, and hereby covenants and agrees to, all of the following:




4.1

No Registration or Qualification.  Purchaser understands and acknowledges to
have been advised by the Seller that the Shares sold hereunder are without
registration under the Securities Act of 1933, as amended (the "Securities
Act"), and without qualification or registration under applicable state
securities laws (the "Blue Sky Laws") pursuant to exemptions from the
registration or qualification requirements of the Securities Act and the Blue
Sky Laws.  




4.2

Purchaser Sophistication; Acknowledgment of Receipt of Necessary Information.
Purchaser is an experienced and sophisticated Purchaser, Purchaser is able to
fend for Purchaser with respect to Purchaser's purchase of the Shares and
Purchaser has such knowledge and experience in financial and business matters
that Purchaser is capable of evaluating the merits and risks of acquiring the
Shares. Purchaser has had ample opportunity to ask questions of the Seller and
to seek independent investment, tax and legal advice before investing in the
Shares.  Purchaser acknowledges that Purchaser or Purchaser's representatives
have received all such information as Purchaser and/or Purchaser's
representatives have considered and currently consider necessary (a) for
evaluating the merits and risks of acquiring the Shares and (b) for verifying
the accuracy of any information furnished to Purchaser and/or Purchaser's
representatives and/or to which Purchaser and/or Purchasers representatives have
had access.




4.3

Speculative Investment.  Purchaser represents and warrants that the nature and
amount of the Shares being purchased by Purchaser are consistent with
Purchaser's investment objectives, abilities and resources.  PURCHASER
RECOGNIZES THAT THE SHARES ARE A SPECULATIVE INVESTMENT INVOLVING A HIGH DEGREE
OF RISK OF LOSS BY PURCHASER AND THAT PURCHASER COULD LOSE THE ENTIRE AMOUNT OF
PURCHASER'S INVESTMENT IN THE SHARES. PURCHASER IS ABLE TO BEAR THE ECONOMIC
RISK OF PURCHASER'S INVESTMENT IN THE SHARES AND AT THE PRESENT TIME CAN AFFORD
A COMPLETE LOSS OF THAT INVESTMENT.







2

--------------------------------------------------------------------------------

 




4.4

"Restricted Securities": Unavailability of Rule 144.  Purchaser understands and
acknowledges that the Shares constitute "restricted securities" for the purposes
of Rule 144 promulgated under the Securities Act.  Purchaser understands and
acknowledges that the Shares may not be sold by Purchaser pursuant to Rule 144
unless certain conditions have been satisfied.  




4.5

Legends.  Purchaser acknowledges that stock certificates sold hereunder shall
have placed thereon the following legends:




(a)

a legend containing the following or substantially similar language:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933; THEY HAVE BEEN ACQUIRED BY THE HOLDER FOR INVESTMENT AND
MAY NOT BE PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT AS MAY BE AUTHORIZED UNDER THE SECURITIES ACT OF 1933 AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.




(b)

any legend required to be placed thereon by applicable state securities law
authorities.




5.

The Seller's Indemnification of Purchasers.  The Seller shall indemnify, defend
and hold harmless Purchaser against and in respect of all claims, demands,
losses, liabilities, costs, expenses, obligations and damages, including,
without limitation, interest, penalties, costs of investigation, costs of
defense and attorneys' fees, suffered or incurred by Purchaser, which arise,
result from or relate to any breach of or inaccuracy in or failure by the Seller
to perform any of the Seller's representations, warranties, acknowledgments,
understandings, agreements and covenants set forth in this Agreement or in any
certificate or other instrument furnished by the Seller to Purchaser or to be
furnished by the Seller to Purchaser under this Agreement.




6.

Purchaser's Indemnification of the Seller.  Purchaser shall indemnify, defend
and hold harmless the Seller and/or the Seller's officers, directors, agents and
legal counsel against and in respect of all claims, demands, losses,
liabilities, costs, expenses, obligations and damages, including, without
limitation, interest, penalties, costs of investigation, costs of defense and
attorneys' fees, suffered or incurred by the Seller and/or the Seller's
officers, directors, agents and legal counsel, which arise, result from or
relate to any breach of or inaccuracy in or failure by Purchaser to perform any
of Purchaser's several representations, warranties, acknowledgments,
understandings, agreements and covenants set forth in this Agreement or in any
certificate or other Instrument furnished by Purchaser to the Seller or to be
furnished by Purchaser to the Seller under this Agreement.




7.

Miscellaneous




7.1

Notices.  Any notice or other communication required or permitted under this
Agreement shall be given in writing and shall be sent by registered or certified
mail with postage and fees prepaid, addressed to the other party hereto at the
address set forth below or at such other address as such party may designate by
TEN (10) days' advance written notice to the other party hereto.








3

--------------------------------------------------------------------------------







If to the Seller:

Oleksiewicz Family Trust

C/O Laurie Oleksiewicz










If to Purchaser:

CLX Investment Company, Inc.

Attn:  Robert McCoy

29970 Technology Drive, Ste 203

Murrieta, Ca 92563

 

7.2

Successors.  This Agreement shall be binding on and shall inure to the benefit
of the parties hereto and their respective heirs, successors, subcontractors,
personal representatives and permitted assigns.




7.3

Attorney’s Fees.  If a dispute arises with respect to this Agreement, then the
party prevailing in such dispute shall be entitled to recover all expenses,
including, without limitation, reasonable attorneys' fees and expenses, incurred
in ascertaining such party's rights and in preparing to enforce and/or defend
and in enforcing and/or defending such party's rights under this Agreement,
whether or not it was necessary for such party to institute suit.




7.4

Entire Agreement.  This Agreement constitutes and shall be deemed to contain the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral and written agreements or representations
with respect to the subject matter hereof that are not expressly set forth
herein.




7.5

Counterpart Execution.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same original.




7.6

Facsimile Transmission.  The facsimile transmission by one party hereto of a
signed copy of the signature page of this Agreement to the other party hereto or
such party's agent, followed by a facsimile transmission of an acknowledgment of
receipt thereof, shall constitute the delivery of this Agreement. Each party
hereto agrees to confirm such delivery by mailing or personally delivering to
the other party hereto or such party's agent an executed original of this
Agreement in its entirety.




[REMAINDER OF PAGE LEFT BLANK]








4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and Purchaser have executed this Agreement as of
the date first written above.




OLEKSIEWICZ FAMILY TRUST







By:

/s/ Laurie Oleksiewicz

Laurie Oleksiewicz










CLX INVESTMENT COMPANY, INC.:










By:

/s/ Robert McCoy

Robert McCoy

Chairman of the Board








5

--------------------------------------------------------------------------------


